United States Court of Appeals
      for the Federal Circuit
                ______________________

              FAIRWARNING IP, LLC,
                 Plaintiff-Appellant

                          v.

              IATRIC SYSTEMS, INC.,
                 Defendant-Appellee
               ______________________

                      2015-1985
                ______________________

   Appeal from the United States District Court for the
Middle District of Florida in No. 8:14-cv-02685-SDM-
MAP, Judge Steven D. Merryday.
                ______________________

              Decided: October 11, 2016
               ______________________

   SEAN A. PASSINO, Hauptman Ham, LLP, Alexandria,
VA, argued for plaintiff-appellant. Also represented by
RACHEL KAREN PILLOFF; MICHAEL S. HOOKER, JASON PAUL
STEARNS, Phelps Dunbar LLP, Tampa, FL.

    LISA M. TITTEMORE, Sunstein Kann Murphy & Tim-
bers LLP, Boston, MA, argued for defendant-appellee.
Also represented by BRANDON TAYLOR SCRUGGS.
                 ______________________
2                FAIRWARNING IP, LLC   v. IATRIC SYSTEMS, INC.



     Before LOURIE, PLAGER, and STOLL, Circuit Judges.
STOLL, Circuit Judge.
    FairWarning IP, LLC, appeals a judgment of the
United States District Court for the Middle District of
Florida dismissing its suit with prejudice after holding
that the asserted patent, U.S. Patent No. 8,578,500,
claims patent-ineligible subject matter under 35 U.S.C.
§ 101. Because we agree with the district court that
FairWarning’s ’500 patent claims patent-ineligible subject
matter, we affirm.
                        BACKGROUND
    FairWarning sued Iatric Systems, Inc. for infringing
claims of the ’500 patent. The ’500 patent is titled “Sys-
tem and Method of Fraud and Misuse Detection” and
discloses ways to detect fraud and misuse by identifying
unusual patterns in users’ access of sensitive data. The
specification describes systems and methods to detect
fraud by an otherwise-authorized user of a patient’s
protected health information (“PHI”). According to the
specification, pre-existing systems were able to record
audit log data concerning user access of digitally stored
PHI. The claimed systems and methods record this data,
analyze it against a rule, and provide a notification if the
analysis detects misuse. Claim 1 recites:
    1. A method of detecting improper access of a pa-
    tient’s protected health information (PHI) in a
    computer environment, the method comprising:
           generating a rule for monitoring audit
       log data representing at least one of
       transactions or activities that are executed
       in the computer environment, which are
       associated with the patient’s PHI, the rule
       comprising at least one criterion related to
       accesses in excess of a specific volume, ac-
       cesses during a pre-determined time in-
FAIRWARNING IP, LLC   v. IATRIC SYSTEMS, INC.              3



        terval, accesses by a specific user, that is
        indicative of improper access of the pa-
        tient’s PHI by an authorized user wherein
        the improper access is an indication of po-
        tential snooping or identity theft of the pa-
        tient’s PHI, the authorized user having a
        pre-defined role comprising authorized
        computer access to the patient’s PHI;
            applying the rule to the audit log data
        to determine if an event has occurred, the
        event occurring if the at least one criterion
        has been met;
            storing, in a memory, a hit if the event
        has occurred; and
            providing notification if the event has
        occurred.
’500 patent col. 16 ll. 27–46.
    Before the district court, Iatric moved to dismiss the
complaint, arguing the asserted patent claimed patent-
ineligible subject matter under § 101. FairWarning filed
an amended complaint asserting all claims of the ’500
patent, and Iatric again moved to dismiss. The district
court granted Iatric’s motion and dismissed the case
under Rule 12(b)(6) of the Federal Rules of Civil Proce-
dure.
     Following the two-step test for patent-eligibility iden-
tified in Alice Corp. v. CLS Bank International, 134 S. Ct.
2347 (2014), the court first found the claims were directed
to a patent-ineligible abstract idea: “the concept of analyz-
ing records of human activity to detect suspicious behav-
ior.” FairWarning IP, LLC v. Iatric Sys., Inc., No. 8:14-
CV-2685, 2015 WL 3883958, at *2 (M.D. Fla. June 24,
2015) (quotation marks omitted). This concept, the court
explained, “is a basic and well-established abstract idea.”
Id. Turning to step two, the court found that the claims
4                FAIRWARNING IP, LLC   v. IATRIC SYSTEMS, INC.



contained nothing to “transform[] the abstract idea into a
patentable concept.” Id. at *4. The court analyzed the
elements of the claim individually and as an ordered
combination, but found “nothing significantly more than
an instruction to apply the abstract idea . . . using some
unspecified, generic computer.” Id. (quoting Alice, 134
S. Ct. at 2360) (alteration in original).
   FairWarning appealed.     We have jurisdiction under
28 U.S.C. § 1295(a)(1).
                       DISCUSSION
    We review motions to dismiss under the law of the re-
gional circuit. OIP Techs., Inc. v. Amazon.com, Inc.,
788 F.3d 1359, 1362 (Fed. Cir.), cert. denied, 136 S. Ct.
701 (2015). The Eleventh Circuit reviews the dismissal of
a complaint under Rule 12(b)(6) de novo, “[a]ccepting all
of the well-pleaded allegations in the complaint as true
and drawing all reasonable inferences in favor of the
plaintiff.” Montgomery Cty. Comm’n v. Fed. Hous. Fin.
Agency, 776 F.3d 1247, 1254 (11th Cir. 2015).
                            I.
    Section 101 defines patent-eligible subject matter as
“any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improve-
ment thereof.” 35 U.S.C. § 101. The Supreme Court has
“long held that this provision contains an important
implicit exception: Laws of nature, natural phenomena,
and abstract ideas are not patentable.” Ass’n for Molecu-
lar Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107,
2116 (2013) (internal brackets omitted) (quoting Mayo
Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct.
1289, 1293 (2012)).
    To determine patent eligibility, “the Supreme Court
set forth a two-step analytical framework to identify
patents that, in essence, claim nothing more than ab-
stract ideas.” BASCOM Glob. Internet Servs., Inc. v.
FAIRWARNING IP, LLC   v. IATRIC SYSTEMS, INC.               5



AT&T Mobility LLC, 827 F.3d 1341, 1347 (Fed. Cir. 2016)
(citing Mayo, 132 S. Ct. at 1296–97). The inquiry’s first
step requires a court to “determine whether the claims at
issue are directed to a patent-ineligible concept.” Alice,
134 S. Ct. at 2355. If they are, the court must then, under
the second step, “examine the elements of the claim to
determine whether it contains an ‘inventive concept’
sufficient to ‘transform’ the claimed abstract idea into a
patent-eligible application.” Id. at 2357 (quoting Mayo,
132 S. Ct. at 1294, 1298). This inventive concept must do
more than simply recite “well-understood, routine, con-
ventional activity.” Mayo, 132 S. Ct. at 1298.
                                A.
     We find that, under step one, the claims of the ’500
patent are directed to an abstract idea. As the ’500 patent
specification explains, the invention “relates to a system
and method of detecting fraud and/or misuse in a comput-
er environment based on analyzing data such as in log
files, or other similar records, including user identifier
data.” ’500 patent col. 1 ll. 15–18. The district court
found that “the ’500 patent is directed to or drawn to the
concept of analyzing records of human activity to detect
suspicious behavior.” FairWarning, 2015 WL 3883958, at
*2 (quotation marks omitted). We agree. The patented
method, as illustrated by claim 1 quoted above, collects
information regarding accesses of a patient’s personal
health information, analyzes the information according to
one of several rules (i.e., related to accesses in excess of a
specific volume, accesses during a pre-determined time
interval, or accesses by a specific user) to determine if the
activity indicates improper access, and provides notifica-
tion if it determines that improper access has occurred.
    We have explained that the “realm of abstract ideas”
includes “collecting information, including when limited
to particular content.” Elec. Power Grp., LLC v. Alstrom
S.A., No. 15-1778, 2016 WL 4073318, at *3 (Fed. Cir. Aug.
6                 FAIRWARNING IP, LLC   v. IATRIC SYSTEMS, INC.



1, 2016) (collecting cases). We have also “treated analyz-
ing information by steps people go through in their minds,
or by mathematical algorithms, without more, as essen-
tially mental processes within the abstract-idea category.”
Id. And we have found that “merely presenting the
results of abstract processes of collecting and analyzing
information, without more (such as identifying a particu-
lar tool for presentation), is abstract as an ancillary part
of such collection and analysis.” Id. Here, the claims are
directed to a combination of these abstract-idea catego-
ries. Specifically, the claims here are directed to collect-
ing and analyzing information to detect misuse and
notifying a user when misuse is detected. See id.
    While the claims here recite using one of a few possi-
ble rules to analyze the audit log data, this does not make
them eligible under our decision in McRO, Inc. v. Bandai
Namco Games America Inc., No. 15-1080, 2016 WL
4896481 (Fed. Cir. Sept. 13, 2016), which also involved
claims reciting rules. In McRO we held that, in analyzing
step one, “the claims are considered in their entirety to
ascertain whether their character as a whole is directed to
excluded subject matter.” Id. at *6 (quoting Internet
Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346
(Fed. Cir. 2015)). Of course, claims cannot be directed to
“laws of nature, natural phenomena, and abstract ideas,”
but must instead “claim patent-eligible applications of
those concepts.” Alice, 134 S. Ct. at 2355 (citing Mayo,
132 S. Ct. at 1296–97). Indeed, even though a claim can
be abstracted to the point that it reflects a patent-
ineligible concept—for, “[a]t some level, ‘all inventions . . .
embody, use, reflect, rest upon, or apply laws of nature,
natural phenomena, or abstract ideas,’” id. at 2354 (quot-
ing Mayo, 132 S. Ct. at 1293)—that claim may neverthe-
less be patent eligible if the claim language is directed to
a patent-eligible application of that concept. See Rapid
Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1050
(Fed. Cir. 2016).
FAIRWARNING IP, LLC   v. IATRIC SYSTEMS, INC.             7



    The claims in McRO were not directed to an abstract
idea, but instead were directed to “a specific asserted
improvement in computer animation, i.e., the automatic
use of rules of a particular type.” McRO, 2016 WL
4896481, at *8. We explained that “the claimed improve-
ment [was] allowing computers to produce ‘accurate and
realistic lip synchronization and facial expressions in
animated characters’ that previously could only be pro-
duced by human animators.” Id. at *8 (quoting U.S.
Patent No. 6,307,576 col. 2 ll. 49–50). The claimed rules
in McRO transformed a traditionally subjective process
performed by human artists into a mathematically auto-
mated process executed on computers. Id. at *8–9.
Indeed, Defendants conceded that prior animating pro-
cesses were “driven by subjective determinations rather
than specific, limited mathematical rules,” such as the
mathematical rules articulated in McRO’s claimed meth-
od. Id. at *8. Thus, the traditional process and newly
claimed method stood in contrast: while both produced a
similar result, i.e., realistic animations of facial move-
ments accompanying speech, the two practices produced
those results in fundamentally different ways.
    As such, we explained that “it [was] the incorporation
of the claimed rules, not the use of the computer, that
‘improved [the] existing technological process’ by allowing
the automation of further tasks.” Id. (alteration in origi-
nal) (quoting Alice, 134 S. Ct. at 2358). “This [was] unlike
Flook, Bilski, and Alice, where the claimed comput-
er-automated process and the prior method were carried
out in the same way.” Id. (citing Parker v. Flook, 437 U.S.
584, 585–86 (1978); Bilski v. Kappos, 561 U.S. 593, 611
(2010); Alice, 134 S. Ct. at 2356).
    The claims here are more like those in Alice than
McRO. FairWarning’s claims merely implement an old
practice in a new environment. See Alice, 134 S. Ct. at
2356. The claimed rules ask whether accesses of PHI, as
reflected in audit log data, are 1) “by a specific user,”
8                 FAIRWARNING IP, LLC   v. IATRIC SYSTEMS, INC.



2) “during a pre-determined time interval,” or 3) “in
excess of a specific volume.” ’500 patent col. 16 ll. 34–36.
These are the same questions (though perhaps phrased
with different words) that humans in analogous situa-
tions detecting fraud have asked for decades, if not centu-
ries. Although FairWarning’s claims require the use of a
computer, it is this incorporation of a computer, not the
claimed rule, that purportedly “improve[s] [the] existing
technological process” by allowing the automation of
further tasks. Alice, 134 S. Ct. at 2358.
    Moreover, the claims here are not like those we found
patent eligible in Enfish. In that case, we explained that
the claims were “specifically directed to a self-referential
table for a computer database.” Enfish, LLC v. Microsoft
Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016). The claims
were thus “directed to a specific improvement to the way
computers operate,” rather than an abstract idea imple-
mented on a computer. Id. at 1336. The claims here, in
contrast, are not directed to an improvement in the way
computers operate, nor does FairWarning contend as
much. While the claimed system and method certainly
purport to accelerate the process of analyzing audit log
data, the speed increase comes from the capabilities of a
general-purpose computer, rather than the patented
method itself. See Bancorp Servs., L.L.C. v. Sun Life
Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed.
Cir. 2012) (“[T]he fact that the required calculations could
be performed more efficiently via a computer does not
materially alter the patent eligibility of the claimed
subject matter.”). Thus here, as in Electric Power, “the
focus of the claims is not on . . . an improvement in com-
puters as tools, but on certain independently abstract
ideas that use computers as tools.” Elec. Power, 2016 WL
4073318, at *4.
    Because we find these claims are directed to an ab-
stract idea at step one of the patent-eligibility inquiry, we
turn to step two.
FAIRWARNING IP, LLC   v. IATRIC SYSTEMS, INC.             9



                               B.
     After “scrutiniz[ing] the claim elements more micro-
scopically” under step two, id., we find nothing sufficient
“to ‘transform the nature of the claim’ into a patent-
eligible application,” Alice, 134 S. Ct. at 2355 (quoting
Mayo, 132 S. Ct. at 1297). As the district court correctly
explained, the claims generally require “(1) generating a
rule ‘related to’ the number of accesses, the timing of
accesses, and the specific users in order to review ‘trans-
actions or activities that are executed in a computer
environment’; (2) applying the rule; (3) storing the result;
and (4) announcing the result.” FairWarning, 2015 WL
3883958, at *3 (quoting ’500 patent col. 16 ll. 31–32, 34).
The claim limitations, analyzed alone and in combination,
fail to add “something more” to “transform” the claimed
abstract idea of collecting and analyzing information to
detect misuse into “a patent-eligible application.” See
Alice, 134 S. Ct. at 2354, 2357.
    FairWarning argues claims 12–13 and 14–17 sepa-
rately, but none of these claims add limitations that
impart patent eligibility. Claim 12 reads as follows:
   12. A system for detecting improper access of a
   patient’s protected health information (PHI) in a
   health-care system computer environment, the
   system comprising:
           a user interface for selection of at least
       one criterion related to accesses in excess
       of a specific volume, accesses during a pre-
       determined time interval, accesses by a
       specific user, representing at least one of
       transactions or activities associated with
       the patient’s PHI that is indicative of im-
       proper access of the patient’s PHI within
       the health-care system computer envi-
       ronment by an authorized user wherein
       the improper access is an indication of po-
10               FAIRWARNING IP, LLC   v. IATRIC SYSTEMS, INC.



       tential snooping or identity theft of the pa-
       tient’s PHI, the authorized user having a
       pre-defined role comprising authorized
       computer access to the patient’s PHI, and
       for selection of a schedule for application
       of a rule for monitoring audit log data rep-
       resenting at least one of the transactions
       or the activities;
           a microprocessor in communication
       with the user interface and having access
       to the audit log data representing the
       transactions or the activities of the pa-
       tient’s PHI, the microprocessor generating
       the rule based at least in part on the at
       least one criterion selected and applying
       the rule to the audit log data according to
       the schedule selected in order to deter-
       mine if an event has occurred,
           wherein the event occurs if the at least
       one criterion has been met,
            wherein the microprocessor stores a
       hit if the event has occurred, and
           wherein the microprocessor provides
       notification if the event has occurred.
’500 patent col. 17 l. 24 – col. 18 l. 2. Claim 12 and its
dependent claim 13 are system claims that add the re-
quirement that the system include a “user interface” for
selection of a rule, as well as a microprocessor that ana-
lyzes audit log data under various rules. But, under our
precedent, the features of claims 12 and 13 do not recite
that “something more” required to make these claims
patent eligible. As we have explained, the use of generic
computer elements like a microprocessor or user interface
do not alone transform an otherwise abstract idea into
FAIRWARNING IP, LLC   v. IATRIC SYSTEMS, INC.             11



patent-eligible subject matter. See DDR Holdings, LLC v.
Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014).
     Claim 14 is a system claim, but it recites limitations
that FairWarning admits are “analogous to that recited in
[method] claim 1” and argues that they are patentable for
the same reasons as claim 1.              Appellant Br. 41.
Claims 15–17 depend from claim 14 and, like claim 14,
add nothing more than similar nominal recitations of
basic computer hardware, such as “a non-transitory
computer-readable medium with computer-executable
instructions” and a microprocessor. See ’500 patent
col. 18 ll. 37–50. “While it is not always true that related
system claims are patent-ineligible because similar meth-
od claims are, when they exist in the same patent and are
shown to contain insignificant meaningful limitations, the
conclusion of ineligibility is inescapable.” Accenture Glob.
Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336,
1344 (Fed. Cir. 2013). The claims here are decidedly not
the exception to that rule. The limitations added in
FairWarning’s system claims merely graft generic com-
puter components onto otherwise-ineligible method
claims. As such, these claims are patent ineligible along
with claim 1 and its dependents.
     Nonetheless, FairWarning argues that all of the
claims, without exception, solve technical problems
unique to the computer environment and thus should be
patent eligible under DDR Holdings. Appellant Br. 44–48
(citing DDR Holdings, 773 F.3d at 1257). FairWarning
explains that, at the time of the ’500 patent’s filing, audit
log data of patient health information “tended to have
different file formats” and that this information was
stored in different applications and data stores. Reply
Br. 9 (citing ’500 patent col. 1 ll. 26–31). FairWarning
contends that its system allowed for the compilation and
combination of these disparate information sources and
that the patented method “made it possible to generate a
full picture of a user’s activity, identity, frequency of
12                FAIRWARNING IP, LLC   v. IATRIC SYSTEMS, INC.



activity, and the like in a computer environment.” Id. at
10. The mere combination of data sources, however, does
not make the claims patent eligible. As we have ex-
plained, “merely selecting information, by content or
source, for collection, analysis, and [announcement] does
nothing significant to differentiate a process from ordi-
nary mental processes, whose implicit exclusion from
§ 101 undergirds the information-based category of ab-
stract ideas.” Elec. Power, 2016 WL 4073318, at *4.
Furthermore, to the extent that FairWarning suggests
that its claimed invention recites a technological advance
relating to accessing and combining disparate information
sources, its claims do not recite any such improvement.
Rather, the claimed invention is directed to the broad
concept of monitoring audit log data. The claims here do
not propose a solution or overcome a problem “specifically
arising in the realm of computer [technology].” DDR
Holdings, 773 F.3d at 1257. At most, the claims require
that these processes be executed on a generic computer.
But, “after Alice, there can remain no doubt: recitation of
generic computer limitations does not make an otherwise
ineligible claim patent-eligible.” Id. at 1256 (citing Alice,
134 S. Ct. at 2358). Thus, while the patent may in fact
require that the claimed data relate to “transactions or
activities that are executed in the computer environ-
ment,” Reply Br. 10, limiting the claims to the computer
field does not alone transform them into a patent-eligible
application. See Alice, 134 S. Ct. at 2358.
    After closely examining the claims of the ’500 patent
in search of “something more” to transform the underlying
abstract idea into a patent-eligible application, we con-
clude that there is nothing claimed in the patent—either
by considering the claim limitations individually or as an
ordered combination—that makes its claims patent
eligible.
FAIRWARNING IP, LLC   v. IATRIC SYSTEMS, INC.             13



                               II.
    FairWarning further alleges that the district court
improperly granted Iatric’s motion under Rule 12(b)(6).
We disagree. “We have repeatedly recognized that in
many cases it is possible and proper to determine patent
eligibility under 35 U.S.C. § 101 on a Rule 12(b)(6) mo-
tion.” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369,
1373–74 (Fed. Cir. 2016) (citing OIP Techs., 788 F.3d at
1362; Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1351 (Fed. Cir.
2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355
(Fed. Cir. 2014)). We have also acknowledged, however,
that plausible factual allegations may preclude dismissing
a case under § 101 where, for example, “nothing on th[e]
record . . . refutes those allegations as a matter of law or
justifies dismissal under Rule 12(b)(6).”         BASCOM,
827 F.3d at 1352.
    FairWarning argues that the district court wrongly
found facts outside of the pleadings and construed disput-
ed facts in a light unfavorable to FairWarning. It argues
that the court erred in finding, on a motion to dismiss,
that the ’500 patent is not necessarily rooted in computer
technology. It points to the ability of its system and
method to collect and analyze disparate data sources in
real time. And it claims that the court, drawing all rea-
sonable inferences in its favor, could not resolve this issue
on a motion to dismiss. We disagree. As we explained
above, the practices of collecting, analyzing, and display-
ing data, with nothing more, are practices “whose implicit
exclusion from § 101 undergirds the information-based
category of abstract ideas.”       Elec. Power, 2016 WL
4073318, at *4. The district court correctly dismissed
FairWarning’s purportedly factual claims as insufficient
to impart patent eligibility.
    FairWarning also contends that the court erred by
finding that “the human mind can perform each step”
14                FAIRWARNING IP, LLC   v. IATRIC SYSTEMS, INC.



because there is no support in the complaint or the patent
for this finding. Appellant Br. 30–34. It argues that the
large number of calculations required in its patents
precludes a pen and paper test. Id. at 32. First of all, we
do not rely on the pen and paper test to reach our holding
of patent eligibility in this case. At the same time, we
note that, in viewing the facts in FairWarning’s favor, the
inability for the human mind to perform each claim step
does not alone confer patentability. As we have ex-
plained, “the fact that the required calculations could be
performed more efficiently via a computer does not mate-
rially alter the patent eligibility of the claimed subject
matter.” Bancorp Servs., 687 F.3d at 1278.
    FairWarning further argues that the district court in-
correctly found that its patents preempt the field of
HIPAA regulation compliance. FairWarning contends
that, while HIPAA regulations require certain privacy
protections for PHI, they do not mandate a particular set
of specific response measures. But even assuming that
the ’500 patent does not preempt the field, its lack of
preemption does not save these claims. As this court
explained in Ariosa, “[w]hile preemption may signal
patent ineligible subject matter, the absence of complete
preemption does not demonstrate patent eligibility.”
Ariosa, 788 F.3d at 1379; see also OIP Techs., 788 F.3d at
1362–63. So too here. That the ’500 patent’s claims
might not preempt the entire field of HIPAA compliance
“do[es] not make them any less abstract.” OIP Techs., 788
F.3d at 1363.
    Finally, FairWarning argues that “there is an identi-
fied claim construction issue” that precludes dismissal
under Rule 12(b)(6). Appellant Br. 19. FairWarning
appears to argue that, under a correct construction, the
district court would have understood the term audit log
data to “exist[] in the computer environment after at least
one of [the] transactions or activities . . . are executed in
the computer environment by an authorized user.” Id. at
FAIRWARNING IP, LLC   v. IATRIC SYSTEMS, INC.            15



30 (emphases omitted). The implication of this construc-
tion, FairWarning argues, would be that “the ‘500 patent
is necessarily rooted in computer technology.” Id. But
this is the same argument we dismissed above, cloaked as
claim construction. Simply requiring computer imple-
mentation of an otherwise abstract-idea process, as Fair-
Warning would require of the claim, does not make the
claims patent eligible. Regardless of the resolution of this
construction issue, the ’500 patent claims patent-
ineligible subject matter.
                         CONCLUSION
    We have considered FairWarning’s remaining argu-
ments and find them unpersuasive. For the forgoing
reasons, we affirm the district court’s determination that
the claims of the ’500 patent recite patent-ineligible
subject matter under § 101 and its dismissal of FairWarn-
ing’s infringement suit.
                         AFFIRMED